Title: General Orders, 3 November 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Saturday November 3d 1781
                     Parole
                     Countersigns
                  
                  For the day tomorrow
                  Brigadier General ClintonLieutenant Colonel AntillMajor FishBrigade Major LloydHazen’s brigade to furnish the guards and fatigue in York tomorrow.
                  At a Brigade General Court martial held at Camp near Yorktown in Virginia October 26th 1781 By order of Brigadier General Gist whereof Major Roxburgh was president the following prisoners were tried,  James Stite, William Selwood, Michael Hatman and John Stanton late of the German regiment severally charged with "Desertion" were found Guilty but from some peculiar Circumstances the Court sentence them to Receive each one hundred lashes on the bare Back.
                  Owen Curly late of the same regiment charged with Desertion, Inlisting with the Enemy and bearing Arms against these United States found Guilty in breach of Article 1st Section 6th of the Rules and Articles of war and Sentenced to be Hanged by the Neck till he is Dead.
                  James Johnston late of the same regiment charged as above found Guilty and Sentenced to be Hanged by the Neck untill he be Dead.
                  William Timmans late of the first Maryland regiment charged with Desertion, inlisting with the Enemy and bearing arms against these United States, Marauding, and burning the Houses of different inhabitants of the State of Maryland found Guilty of the whole of the above Charges and sentenced to be hanged by the Neck till he be dead.
                  Thomas Crawford late of the same regiment charged with Desertion, Inlisting with the Enemy and bearing Arms against these United States, found Guilty of the two last Charges and sentenced to receive One Hundred lashes on his bare back.
                  Thomas Lesac of the same regiment charged as above found Guilty and Sentenced to receive One Hundred Lashes on his bare back.
                  Jeremiah Owings, Thomas Williams and Andrew Warick all late of the same regiment, severally charged as aforesaid were found Guilty of the two last Charges and Sentenced each to receive One Hundred Lashes on the bare back.
                  Edward Cosgrove late of the first Maryland regiment charged with Desertion, Inlisting with the Enemy and bearing Arms against the United States found Guilty in breach of Article 1st Section 6th of the Rules and Articles of War and Sentenced to be Hanged by the Neck untill he be dead.
                  James Reynolds late of the aforesaid regiment charged as aforesaid found Guilty of the two last charges and Sentenced to receive one Hundred Lashes on his bare Back.
                  John Wise of the Delaware regiment charged as aforesaid found Guilty and Sentenced to receive one hundred lashes on his bare back.
                  Matthias Carty late of the Second Maryland regiment charged with Desertion enlisting with the Enemy and bearing Arms against these United States found Guilty of the whole of the Charges and Sentenced to Suffer Death.
                  William Cole late of the Same Regiment charged as above found not Guilty but considered by the Court as a Prisoner of War.
                  Henry Oston late of the Second Maryland regiment charged as aforesaid found Guilty of the two last Charges and Sentenced to Receive One Hundred Lashes on his bare back.
                  Abraham Erwin late of the Second Maryland regiment charged with Desertion inlisting with the enemy and bearing Arms against these United States, Marauding in one of the Barges in Cheseapeak bay found Guilty of the above Charges and Sentenced to Suffer Death.
                  Evan Whale charged with Desertion inlisting with the Enemy and bearing Arms against these United States, No Evidence appearing to Support the Charges the Court are of opinion Evan Whale should be considered as a prisoner of War.
                  Richard Ariss late of the third Maryland regement charged with Desertion inlisting with the Enemy and bearing Arms against these United States, the Court after maturely considering the Charges and the Prisoner’s defence find him Guilty in breach of Article 1st Section 6th of the Rules and Articles of war and Sentence him to be Hanged by the Neck untill he be Dead.
                  Patrick Denison late of the 4th Maryland regiment charged as aforesaid found Guilty in breach as above and sentenced to be Hanged by the Neck untill he be dead.
                  Michael Clark late of the 4th Maryland regiment charged as aforesaid found Guilty of the latter Charges and sentenced to receive One Hundred lashes on his bare back.
                  Lewis Smith Charged with Desertion inlisting with the Enemy and bearing arms against these United States No Evidence appearing to Support the Charges the Court are of opinion Lewis Smith should be considered as a Prisoner of    war.
                  Edward Marshall late of the Delaware Regiment charged with Desertion inlisting with the Enemy and bearing arms against these United States found Guilty of the two last Charges and sentenced to receive one hundred lashes on his bare back.
                  The Commander in Chief approves the foregoing Sentences and orders William Timmans to be immediately executed.
                  At a General Court Martial held at Camp October 30th 1781 whereof Colonel Vose vice Colonel Ogden is President.
                  Serjeant Selkirk and James Steel of the 2d New York regiment Charged with robbing a french officer’s waggon at Yorktown were tried.
                  The Court on Consideration are of opinion that the Charge is not supported against either of the Prisoners.
                  The Commander in Chief approves the opinion of the Court and orders the prisoners to be released from Confinement and join their Corps.
                  The Court martial whereof Colonel Vose is President is dissolvd.
                  Lest difficulties may arise in settling and adjusting the accounts of the Merchants who have furnished Goods to the officers of the American Army agreeably to the General orders of the Novemb.
                  The Gentlemen who have purchased for Brigades Corps and Departments are desired to remain in Camp until the Accounts are adjusted as they are the only persons able to solve any doubts that may arise.
               